Note: Portions of this exhibit indicated by [*] are subject to a confidential
treatment request, and have been omitted from this exhibit. Complete, unredacted
copies of this exhibit have been filed with the Securities and Exchange
Commission as part of the Company’s confidential treatment request.


“AMENDMENT AGREEMENT NO.3”


This Amendment Agreement No. 3 to the FWA TASS, dated as of December 28, 2004
(the “Amendment Agreement No. 3”), is entered by and between Airspan
Communications Limited (“Airspan”) and Axtel, S.A. de C.V. (“Axtel”)


WHEREAS, Axtel and Nortel Networks Limited (“NN Limited”) and Nortel Networks de
México, S.A. de C.V. (”NN Mexico” and, collectively with NN Limited, “Nortel
Networks”) entered into a Purchase and License Agreement for FWA Equipment dated
March 20, 2003, which was subsequently amended by Amendment No. 1 dated
September 15, 2003 and by the Change Order dated December 5, 2003 (the “FWA
PLA”);


WHERAS, Nortel Networks and Axtel entered into a Technical Assistance Support
Services Agreement for FWA Equipment dated March 20, 2003 (the “FWA TASS”);


WHEREAS, Nortel Networks, Airspan and Axtel entered into an Assignment and
Assumption Agreement dated December 23, 2003, by virtue of which Nortel Networks
assigned all of its rights and obligations under the FWA PLA and the FWA TASS to
Airspan (the “Assignment Agreement”);


WHEREAS, Airspan and Axtel executed Amendment No.2 to the FWA PLA and the FWA
TASS as of April 20, 2004.


WHEREAS, Airspan and Axtel (hereinafter referred to collectively as the
“Parties” and individually as a “Party”) have been in discussions regarding
several topics under the FWA TASS, including prices and payment terms of the
services, with the intent of setting forth their agreements on such topics in an
amendment to the FWA TASS;


WHEREAS, the Parties, in light of the foregoing, wish to amend the FWA TASS in
accordance with the terms contained herein.


NOW THEREFORE, in light of the foregoing and pursuant to mutual covenants and
agreements of which the Parties acknowledge sufficient consideration, they
hereby agree as follows:


1.       DEFINITIONS AND EFFECTIVENESS.


1.1 Capitalized terms not specifically defined in this Amendment Agreement No. 3
shall have the meaning ascribed to them in the FWA TASS, as the case may be.



--------------------------------------------------------------------------------


 
1.2 The Parties hereby agree that this Amendment Agreement No. 3 shall become
binding on each Party upon its execution.


2. GENERAL AGREEMENTS AND AMENDMENTS.
 
2.1
Change to the Price of the TASS Services for the Fourth Quarter of 2004. The
Parties hereby agree to modify the price of the TASS Services for the fourth
quarter of 2004 set forth in the FWA TASS, which currently is for the total
amount of [*] to the new price of [*] Dollars ([*] United Sates Dollars).



2.2
Service Credit of US$[*]. Airspan, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agrees to
reimburse Axtel the amount US$[*] United States Dollars) of payments made by
Axtel in the first three quarters of 2004 for technical assistance and support
services provided by Airspan to Axtel under the FWA TASS in such period of time.



This reimbursement will be made through a pricing discount in the aggregate sum
of US$[*] United States Dollars), which will be applied against the payment of
the TASS Services to be performed by Airspan under the FWA TASS after the date
of this Amendment Agreement No. 3 (the “Service Credit”). Axtel hereby accepts
this Service Credit discount.


Within (5) days of the date of this Amendment Agreement No. 3, Airspan shall
deliver to Axtel the Service Credit note for the amount of US$[*] Dollars, such
note to be dated no later than December 30, 2004.


2.3
Amendment of the Scope of Services under the FWA TASS. The Parties hereby agree
to amend the scope of services under the FWA TASS, by replacing in its entirety
Annex “B” (“Description of the Technical Assistance Support Services”) of the
FWA TASS, with a new annex. The terms and conditions of the new Annex “B” are
set forth in the document attached as Exhibit “A” of this Amendment Agreement
No. 3.



2.4
New Prices and Payment Terms for Services under the FWA TASS. The Parties hereby
amend the FWA TASS, by modifying the price and payment terms of the Services set
forth in the FWA TASS for the years 2005 and 2006, as follows:

 

(i)  
For Year 2005. US$[*], for the Services to be provided by Airspan in year 2005,
which shall be paid by Axtel as follows:

 
2

--------------------------------------------------------------------------------


 

·  
US$[*] for the first calendar quarter, on the last business day of such quarter;




·  
US$[*] for the second calendar quarter, on the last business day of such
quarter;




·  
US$[*] for the third calendar quarter, on the last business day of such quarter;




·  
US$[*] for the fourth calendar quarter, on the last business day of such
quarter.




·  
Axtel will issue an Irrevocable Purchase order for the 2005 TASS prior to 15th
January 2005 with the payment terms detailed above.

   

·  
Airspan shall deliver to Axtel the respective invoice of such quarter payment,
at least thirty (30) days prior to such payment date (the last business day of
such quarter). 

   

(ii)  
For Year 2006. US$[*] for the Services to be provided by Airspan in year 2006,
which shall be paid by Axtel as follows:




·  
US$[*] for the first calendar quarter, on the last business day of such quarter;




·  
US$[*] for the second calendar quarter, on the last business day of such
quarter;




·  
US$[*] for the third calendar quarter, on the last business day of such quarter;




·  
US$[*] for the fourth calendar quarter, on the last business day of such
quarter.




·  
Axtel will issue an Irrevocable Purchase order for the 2006 TASS prior to 15th
January 2006 with the payment terms detailed above.

   

·  
Airspan shall deliver to Axtel the respective invoice of such quarter payment,
at least thirty (30) days prior to such payment date (the last business day of
such quarter). 

 
 

3

--------------------------------------------------------------------------------

2
 
3.
CONTINUED EFFECT.



3.1
The Parties hereby agree that the present Amendment Agreement No. 3 constitutes
an amendment of some of the provisions of the FWA TASS, and except as amended
and modified herein, all of the other terms and conditions of the FWA TASS shall
remain in full force and effect.



IN WITNESS WHEREOF, this Amendment Agreement No. 3 is signed as of the date
first above written.
 
 
 AXTEL, S.A. DE C.V.
 
 AIRSPAN COMMUNICATIONS LIMITED
      By:__________________________    By:__________________________  Name:
Alberto de Villasante Herbert    Name: Peter Aronstam 
Title: Legal Representative 
 
Title: Senior Vice President 

 

 
4

--------------------------------------------------------------------------------


 


Exhibit A






DESCRIPTION OF THE TECHNICAL ASSISTANCE SUPPORT SERVICES


 
 

 

  

1

--------------------------------------------------------------------------------



Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------


“Exhibit A”


DESCRIPTION OF THE TECHNICAL ASSISTANCE SUPPORT SERVICES


1.0 SERVICES SUMMARY


This package of services from the Airspan Support Services portfolio will
provide remote 2nd & 3rd level of technical assistance and emergency recovery
for Airspan products in Axtel’s network. Axtel’s in house structure will perform
the Operations, Administration & Maintenance functions.


For this annually contracted support package, Airspan’ will provide Technical
and Support Services (the “Services”) to the Airspan’ FWA Hardware and FWA
Software installed in Axtel’s Network in Mexico (excluding Hardware under
warranty), such Services are described below:
 

·  
Provide remote troubleshooting on Airspan supplied software and/or hardware 

 

·  
Assist in resolving network fault issues that may be linked to AXTEL’s network
operational procedures and methodologies

 

·  
Assist AXTEL’s staff in determining fault-locating interface problems between
Airspan hardware or software and other vendors’ equipment

 

·  
Perform REM software upgrades

 
The terms and conditions for these services are set forth in this Exhibit B.


Here follows a description of the Services to be provided by Airspan:


1.1 Technical Support Services


Technical Support Services, the foundation of the Airspan Support Services
portfolio, provides remote support for issues associated with the operation and
maintenance of Airspan products. Technical Support Services includes two levels
of service:
 

·  
Remote Technical Assistance

 

·  
Emergency Recovery

 
Remote Technical Assistance provides assistance to address network issues that
are not classified as emergency priority. Airspan will register and manage
requests for Technical Assistance during normal business days and business hours
observed by Airspan in the region where the service is being performed.


Note: Airspan classifies Technical Assistance case priorities as Business
Critical, Major, and Minor. Please refer to “1.1.6 Technical Support Case
Priority Classifications and Examples.”


Emergency Recovery provides assistance to address emergency network
issues. Airspan will register and manage requests for Emergency Recovery 24
hours per day, seven days per week including holidays observed by Airspan in the
region where the service is being performed.


Note: Airspan classifies Emergency Recovery case priorities as E1 and E2. Please
refer to “1.1.6 Technical Support Case Priority Classifications and Examples.”


2

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------


To provide Remote Technical Assistance and Emergency Recovery, Airspan
technicians and engineers will provide support primarily by remote means. In a
collaborative effort with Axtel’s technical staff, these personnel will attempt
to diagnose and resolve issues related to the hardware, software, and/or
documentation supplied by Airspan as explained in this service description.


For both Remote Technical Assistance and Emergency Recovery, where telephone
support, remote diagnosis, and all other means of restoring product operation
have failed, Airspan, upon Axtel’s request, and if Airspan determines that
on-site support is necessary and appropriate, will dispatch a trained and
qualified technical expert to Axtel’s premises to facilitate further diagnosis.



-  
Notwithstanding Airspan’ determination that on-site support is not necessary,
Axtel will nevertheless have the right to require on site support from Airspan,
provided that such on site support required by Axtel shall be at Axtel’s cost
unless it is agreed that it was necessary for such support to be provided on
site.



1.1.1 Technical Assistance Deliverables


Resolution activities, based on typical cases, may include:
 

·  
Remote Troubleshooting problems using diagnostic utilities

 

·  
Providing advice on how to detect and resolve hardware and network-related
problems

 

·  
Advising on issues requiring hardware replacement

 

·  
Diagnosing issues related to Airspan products interfacing with non-Airspan
products

 
Note: Airspan will resolve the issue to the point of demonstrating that the
problem is attributable to the non-Airspan products and, under the coordination
of Axtel, a Airspan technician can be available to discuss the fault issue with
the appropriate vendor.
 

·  
Analyzing trace/log/dump/Operational Measurement (OM) information

 

·  
Remote telephone and/or email support to Airspan Second Level support (NTS) in
troubleshooting, diagnosing and correcting failures by Airspan hardware and/or
software to function as per the relevant Airspan product specifications in
Axtel’s network.

 

·  
Providing regular, on-going updates on case progress using an agreed-upon medium

 

·  
Service Restoration and Resolution of the reported cases in accordance with
Section 2.2.3 below of this Exhibit .

 
1.1.2 Emergency Recovery Deliverables


Airspan Emergency Recovery teams respond to customer emergencies 24 hours a day,
365 days a year. Customer emergencies are cases that are classified as E1 or E2
in accordance with Airspan Case Priority Classification.


Note: Please refer to “1.1.6 Technical Support Case Priority Classifications and
Examples.”


3

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
Airspan strives to immediately assign an engineer upon receipt of the call.
Thereupon, Airspan will provide continuous support as applicable until the
service level is restored to pre-incident operation. The Emergency Recovery team
will be in constant contact with Axtel throughout this case resolution activity,
if requested.


Note: Please refer to “2.2 Call Center Access for Technical Support.”


Following service restoration, the E1/E2 case will be closed in agreement with
Axtel and a follow-up case (Major for E1 and Minor for E2) can be opened, if
further investigation or problem resolution activity is needed. Furthermore,
Airspan may, where applicable, conduct a root-cause analysis of the emergency
incident, which may be made available to Axtel.


1.1.3 Axtel Responsibilities for Technical Support Services


For both Technical Assistance and Emergency Recovery Axtel will be required to:
 

·  
Confirm that the products are installed, commissioned, used and maintained by
knowledgeable and skilled people acting in accordance with the applicable
product documentation from Airspan

 

·  
Replace hardware components during diagnosis or as remedial actions.

 

·  
Generate performance/availability reports and associated trend analysis.

 

·  
Gather data in a timely manner in support of Airspan’ diagnostic process when
reasonably within the technical competency of AXtel.

 

·  
Identify issues requiring hardware replacement

 

·  
If applicable, use all reasonable efforts to maintain hardware and software at
the release or update level for supported hardware and software. This
maintenance will need to be in accordance with policies and procedures published
by Airspan. If Axtel is using a software version released prior to the
then-current minimum supported version(s) and is therefore unsupported, then
Axtel will need to upgrade to one of the then-current minimum supported versions
in order to acquire rights to any known fix.

 

·  
Perform software upgrades and/or patch applications, except for REM software
upgrades unless otherwise agreed with Airspan.

 

·  
Except for those activities described in Exhibit D of this Agreement,
acknowledge that any hardware / software upgrades / improvements or changes
required to install or use a software fix, update, release, or any part thereof
are charged separately from, and are in addition to, the charges of the current
contract

 

·  
Provide connectivity in a timely manner to the product(s) for Airspan to
establish a data link for use by Airspan technical support group in order to
conduct remote diagnosis and maintenance

 
Note: Axtel and Airspan technical personnel will agree on the appropriate type
of data link based on network equipment and configuration as well as the
appropriate security measures to prevent unauthorized access. Axtel will be
solely responsible for security of the network. Airspan will not connect to
Axtel’s network without prior authorization and such connection will be solely
to provide technical support.
 
4

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 

·  
Excuse Airspan from fault resolution for a period equal to such failure or
delay, should Axtel fail or cause delay in providing connectivity

 

·  
Designate and make available competent personnel to aid in problem diagnosis and
provide electronic access to the affected product(s) to aid in problem
investigation and resolution for all incidents. For E1/E2 Axtel personnel should
be available to work together with Airspan technical expert throughout the
process.

 

·  
Axtel should provide their internal escalation process in order to inform all
the contacts to Airspan.

 

·  
Maintain a support agreement(s) with the third-party supplier(s) for such
product(s), as Axtel sees fit.

 

·  
Axtel’s in-house structure that performs first-line support will need to exhaust
internal troubleshooting processes. First-level Operations, Administration, and
Maintenance (OA&M) functions may include, but are not limited to:

 

-  
Performing day-to-day maintenance and network operations

 

-  
Monitoring network and system alarms

 

-  
Performing diagnosis in accordance with instructions provided by Airspan and
carrying out initial remedial actions, including remote diagnosis

 

-  
Operating and controlling Axtel’s internal help desk for logging and tracking
fault inquiries, prioritizing events, and escalating, as required, to the
Airspan technical support group

 

-  
Providing local time templates and historical actions performed on each event as
reference information to the Airspan technical support group .

 
1.1.4 Technical Support Services Assumptions


For both Technical Assistance and Emergency Recovery the following assumptions
will apply:
 

·  
The Technical Support Services program covers all FWA Hardware and Software
(except for Hardware under warranty) installed in Axtel’s network.

 

·  
Airspan shall provide an annual product software release designed to enhance the
functionality of the product and when appropriate it will include solutions to
issues raised through the CNR process. The First Market Application of the
annual product software release (including REM software upgrades) is further
described in Exhibit D of this Agreement. The content of the 2003 annual release
is described in Exhibit C to this Agreement. The content of subsequent years’
releases shall be agreed via the bi-monthly Product Enhancement Conferences and
by the end of September of the previous year.

 

·  
In the event that Axtel fails to comply with the requirements described in
section 1.1.3 (Axtel Responsibilities for Technical Support), Airspan will
advise Axtel of its non-compliance. Airspan and Axtel may then agree upon
service to be provided at the then-current time-and-materials basis published by
Airspan plus any travel and living expenses incurred.

 

·  
Airspan, or a skilled, qualified third-party authorized by Airspan, will furnish
this service.

 
5

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
1.1.5 Technical Support Services Exclusions


The following exclusions will govern the delivery of both Technical Assistance
and Emergency Recovery:



·  
Airspan is not responsible for products that have not been installed,
commissioned or upgraded as per the applicable processes and procedures.

 

·  
Airspan is not responsible for supporting non-Airspan supplied third-party
product(s). Axtel will be responsible for maintaining support agreements with
the OEM/third-party supplier for such product(s).

 

·  
Technical Support Services do not cover Airspan products not purchased from
Airspan or from a Airspan authorized agent

 

·  
Airspan will not be obliged to incorporate software corrections into software
releases prior to the then-currently supported software release(s). Airspan
reserves the right to incorporate software corrections into future software
releases

 

·  
Airspan support obligations are expressly conditional upon the products not
being (i) subject to unusual mechanical stress or unusual electrical or
environmental conditions; (ii) subject to misuse, accident or disaster including
without limitation, fire, flood, water, wind, lightning or other acts of God; or
(iii) altered or modified unless performed or authorized by Airspan

 

·  
Airspan Products under Warranty are excluded from this Technical Support
Services Pack.

 

·  
Products which have not been installed and commissioned by appropriately skilled
and trained personnel using Airspan Procedures are excluded from this Technical
Support Services Pack.

 

·  
Technical Support Services will not be provided during installation and/or
commissioning process.

 
1.1.6 Technical Support Case Management



·  
Airspan will measure the severity level of hardware or software incidents
according to the following TL9000 Customer Severity classifications for
Critical, Major, and Minor Hardware/Software problem reports. Only if it is not
clear which severity level applies, then the severity level assigned by Axtel
will be used.

 

·  
Airspan uses case priorities that correspond with the Customer Severity (TL9000)
classifications. Notwithstanding the TL9000 Major Customer Severity definition,
to provide increased focus on certain types of Major problems, Airspan uses
additional case priority definitions: E2, Business Critical, and Major.

 

·  
Airspan uses case priorities that correspond to the TL9000 Customer Severities
as shown in the following table:



 
6

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
 
TL9000
Customer Severity
Airspan
Case Priority
Critical
E1
Major
E2
Business Critical
Major
Minor
Minor

 
For more detailed information about Technical Support Case Priority, Case
Resolution Objectives, Case Progress Status and Case Resolution Classification,
please refer to sections 2.2.3 to 2.2.7.
 


2.0 GENERAL


2.1 Holidays Observed by Airspan


Please refer to your local Airspan representative to get information of Local
National Holidays observed at Customer’s location.


2.2 Call Center Access for Technical Support


The Airspan Call Center will function as a single point of contact for the
receipt of all support calls and inquiries. The remote support effort will begin
with a telephone call and will continue with the appropriate actions to be taken
according to Airspan Case Severity Classifications.
The Call Center will be available 24 hours a day, 365 days a year. General
provisions for accessing Technical Support services include:


 

·  
Airspan may, where applicable, also provide a customer with the ability to open,
view, and modify cases directly within the Airspan case-tracking system via .
The customer will bear telecommunication facility charges and/or long distance
toll charges with access to

 

    ·  
Where toll-free +access is not available, the customer will bear
telecommunication facility charges and/or long distance toll charges for access
to the Call Center

 

 ·  
All cases are logged into a Airspan case-tracking system. The case is
time-stamped and a case reference number allocated. Furthermore, Airspan will
request that the customer agree to a case priority level

 

 ·  
E1 and E2 priority cases are to be reported by telephone only

 

·  
The Customer escalation of a case to higher levels of management within Airspan,
shall be in accordance with the following escalation table:

 
“Airspan Escalation Procedure”


7

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 

 
Axtel’s NOC
         
Call Center Airspan
         
Airspan Technical Support Engineer
         
Airspan Technical Support Manager.
         
Airspan Technical Support Sr. Mgr.
             
Airspan Technical Support Director
 
Airspan Customer Operation Leader

 
At Closing Date, Airspan will provide Customer with the contact information of
the persons involved in this Escalation Procedures, as well from time to time,
the changes to such contact information will be provided to Customer.


2.2.1 Airspan Technical Support Services Call Process


When calling Airspan for Technical Assistance or Emergency Recovery, the
customer’s representative will be asked to provide the following information:
 

1.  
Company name

 

2.  
Caller name and phone number

 

3.  
Personal Identification Number (PIN) or a unique Customer Purchase Order number
or credit card number, if a PIN has not been issued.

 

4.  
Site Location/Site ID

 

5.  
Product on which the problem is being reported

 

6.  
Problem description and severity

 
A Call Center agent will generate a Case Reference Number (CRN), which will be
provided to the customer for tracking the case. Airspan technician will then
team with the customer’s representative to resolve the reported issue.

8

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 

2.2.2  
Call Center Phone Numbers



Customer sites in Latin America will access the Airspan technical support
organizations by calling:
 
Tel: + (1) 561 893-8679
 
Available 24 hours a day, 365 days a year
email: from the Airspan Web
Site :://www.airspan.com/Ultra/ContactForm/supportform.asp
 
2.2.3 Technical Support Response Times


Once Axtel has opened a CRN at the Airspan’ Call Center and depending on the
Severity Classification, a Airspan Technical Support (NTS) Engineer will contact
the Axtel’s representative as per the terms set forth in Table 2.2.3 below :


 
“Table 2.2.3”
 


TL9000 Severity Classification
Actions
 
Response Times
 
Target Service restoration time
Resolution Targets
Based on RQMS*
Business Hours
Non - Business Hours
E1 (*1)
Worked continuously (7 x 24) until resolution or workaround is provided
15 min
30 min
7 Hr
24 hr
E2 (*1)
Worked continuously (7 x 24) until resolution or workaround is provided
15 min
30 min
8 Hr
10 Days
Business Critical and Major (*2)
Worked during normal business days and business hours.
 
2 hrs
Next Business
Day
24 Hr
30 Days
Minor (*2)
Worked during normal business days and business hours.
Next Business Day
Next Business Day
30 Days
180 days

 
(*1) This Service is provided 7 x 24
 
(*2) This Service is provided in Normal Business Hours
 
Note: The times set forth in Table 2 - R above, are subject to Airspan and
Customer working together in conjunction on a reasonable efforts basis to find a
workaround for services restoration and resolution within the target times.
These times do not represent an obligation or performance indicator.
 
* RQMS - Reliability and Quality Measurements for Telecommunications Systems.


2.2.4 Technical Support Case Priority
 
9

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------


 
Problem reports will be classified as set forth in the tables below:
 
TL9000 Severity Classification
 
Airspan Case Priority & Definition
 
Examples
         
Critical
 
E1
 
» Total or partial network element outage 
   
Problems that severely affect service, and require  or 
 
» A reduction in capacity or traffic handling capability such that expected
loads cannot be handled
    day of the week capacity/traffic, billing and  
» Failure resulting in dynamic routing, switching capability or transport loss 
    maintenance capabilities immediate corrective    
» Any loss of safety or emergency capability (e.g., emergency calls such as 911
in North America) 
    action, regardless of time of day  
» Loss of the system’s ability to perform automatic system reconfiguration 
       
» Inability to restart the system 
       
» Loss of billing/accounting capability 
       
» Corruption of billing or system databases that requires service affecting
corrective actions 

 
Other problems that severely affect service, capacity/traffic, billing, and
maintenance capabilities or are jointly viewed by Airspan and the customer as
critical

TL9000 Severity Classification
 
Airspan Case Priority & Definition
 
Examples
         
Major
 
E2
 
» Loss of redundancy of critical functions
    Problems that result in potential service  
» Loss of protection switching capability
    degradation and/or total outage. Serious situation not involving service
degradation in     
» Short outages equivalent to system or subsystem outages not seriously
impacting service with accumulated duration of
   greater than two minutes in any 24-hour period, or that continue to repeat
during longer periods 
    a live environment, but leading to a total or  
» A reduction in provisioned capacity of 5% and for a cumulative duration of
more than 10 minutes per 24 hours 
    partial loss of redundancy.   
» Repeated degradation of DS1/E1 or higher rate spans or connections 
       
» Loss of system’s ability to perform automatic system reconfiguration 
       
» Loss of system’s ability to perform automatic system reconfiguration 
       
» Loss of access to maintenance or recovery operations 
       
» Any loss of functional visibility and/or diagnostic capability 
       
» Loss of system’s ability to provide any required system critical/major alarms 
        » Total loss of access to provisioning 

 
 
10

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
TL9000 Severity Classification
 
Airspan Case Priority & Definition
 
Examples
         
Major
 
Business Critical
 
» The customer has been given a work-around but the situation still requires
constant attention due to the temporary
   nature of the work-around 
   
Problems that result in a major degradation of system or service
 
» Software application/migration issues that gate the introduction of new
services or functionality
    performance that impacts service quality or significantly impairs  
» Billing error rates that exceed specifications 
    network operator control or operational effectiveness. Overall network   »
Corruption of system or billing databases      is degraded resulting in severe
limitations to operations or network management software product has major
feature that is not working properly with only difficult workaround.        

 
 
TL9000 Severity Classification
 
Airspan Case Priority & Definition
 
Examples
         
Major
 
Major
 
» Degradation of any capacity/traffic measurement function; degradation of
functional visibility and/or diagnostic capability
   
Problems that result in conditions that seriously
 
» Degradation of access for maintenance or recovery operations
    affect system operation, maintenance and  
» Degradation of the system’s ability to provide any required system
critical/major alarms 
    administration, etc. and require immediate  
» Loss of access for routine administrative activity 
    attention. The urgency is less than in a     
» Any system failure without direct immediate impact 
    Business Critical situation because of a lesser    
» Intermittent degradation of services; partial loss of access to provisioning 
    immediate or impending effect on system     
» Software application/migration issues that do not impact service 
    performance, customers, and the customer’s    
» Reduction in any capacity/traffic measurement function 
    operation and revenue.    
» Any loss of functional visibility and/or diagnostic capability 
       
» Any significant increase in product-related customer trouble reports 
       
» Follow-up to E1 customer problems 
       
» Other problems that disrupt or prevent routine system activities, or problems
that are jointly viewed as Major events by
   Airspan and the customer 

 
11

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
TL9000 Severity Classification
 
Airspan Case Priority & Definition
 
Examples
         
Minor
 
Minor
 
» Service analysis, recorded announcements, operational measurements,
maintenance program, or network management
   problems; or system-related documentation inaccuracies, that do not affect
call processing 
   
Problems do not significantly impair the
 
» Test equipment failures for which a backup or manual alternative can be
employed 
    functioning of  the system and do not   » Circuit pack testing problems     
significantly affect service to customers. These problems are tolerable during
system use.        



2.2.5 Case Resolution Objectives
 
Airspan Technical Support case resolution targets are based in Airspan best
efforts and set according to the following TL9000 standard. The Case Resolution
Objectives are described in Table 2.2.3 above.
 
2.2.6 Case Progress Status


Airspan Technical Support use the following status to differentiate the case
conditions during the evolution of the case investigation. A set of status, its
related meaning and its relationship with the case age, are defined in the table
below:

 
 
Status
 
 
Description
 
 
Airspan Clock
Newly Opened
 
This status is the default. It signifies that no work has been done on the case.
 
Start
WIP Level 1
 
This status is used when a NTS Engineer is actively working on the Case.
 
Not Stopped
WIP Level 2
 
This status is used when a Second Level Support Engineer is actively working a
case
* Second Level Support: Software Support, Product Support.
 
Not Stopped
Escalated To Design
 
This status is used when a Design Engineer is actively working on the case
 
Not Stopped
Answer From Design
 
Design Engineer has concluded its investigation and has replied back to the NTS
Engineer
 
Not Stopped
With A Customer
 
During the course of conducting their research, the NTS Engineer may need
additional information or activity from the Customer. The "With a Customer”
status is assigned when the NTS Engineer is waiting on a Customer response in
order to continue investigation
 
Stopped

 
 
12

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
 
Status
 
 
Description
 
 
Airspan Clock
Interim Solution
 
 
If a temporary solution is provided that eliminates the customers pain until a
permanent solution can be delivered, RQMS requirements allow the case to be set
to an “IS” status during this window of time if approved by the Customer. In
calculating case age, this interval will be discounted if the permanent fix was
delivered on the negotiated commitment date. If the permanent fix does not
resolve the reported problem, case status shall be changed to Work in Progress
(Level 1 or 2). If the case is returned to a Work in Progress (Level 1 or 2)
status after using the IS, the IS time period will be added to the RQMS age of
the case.
 
Stopped
Future Deliverable
 
Customer agrees to live with the problem condition and that the fix will be
delivered as part of a future Airspan product release (software release,
maintenance release, documentation release or hardware revision. Requirements to
use this status include Customer consent; fix identification, and delivery
commitment. This status code does not add time to the RQMS age of the case
unless the solution fails and the case is moved back to Work in Progress (Level
1 or 2) status. If the case is returned to a Work in Progress (Level 1 or 2)
status after using the FD, the FD time period will be added to the RQMS age of
the case.
 
Stopped
Solution Delivered
 
Solution Delivered or available for testing and verification. If the delivered
solution does not resolve the reported problem, the status will be changed to
Work in Progress (Level 1 or 2). If the case is returned to a Work in Progress
(Level 1 or 2) status after using the SD status, the SD time period will be
added to the RQMS age of the case.
 
Stopped
Pending OEM Vendor
 
The case has been handed over to an OEM Vendor for resolution
 
Not Stopped

 
2.2.7 Case Resolutions Classifications


Airspan Technical Support case resolutions: which shall be mutually agreed for
each case:
 

·  
Cannot Reproduce: After 60 days and a reasonable effort, a problem has not been
observed in the Network, is not reproducible or sufficient information has not
been provided to adequately troubleshoot the problem and isolate the root cause

 

·  
Customer Process: Human errors are present or the customer has failed to follow
procedures recommended and documented by Airspan

 

·  
Design Intent: The functionality required by customer does not align with the
design specifications of the product set forth in Agreement, in which case
Airspan shall make clear to Axtel which is such design specification (i.e., the
functionality is unsupported), and the issue can only be resolved through new
development efforts subject to a separate product development agreement and
charges.

 

·  
External Cause: Issue caused by non-Airspan products

 

·  
Hardware Deficiency: A problem is isolated to defective hardware materials or
workmanship or substantial nonconformance to specifications published by Airspan

 

·  
Hardware Failure: A problem is caused by a hardware component failure that falls
within Mean Time Between Failure (MTBF) limitations

 
13

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 

·  
Airspan Literature: Required Airspan technical document does not exist or the
contents of an existing document are in error [for example, an incomplete
Airspan Technical Publication (NTP)]

 

·  
Airspan Process: A problem occurs as a result of a Airspan process deficiency

 

·  
Opened in Error: The case should not have been opened

 

·  
Scheduled Event: An outage occurs resulting from planned maintenance,
installation, or manual initialization, including such activities as parameter
loads, software/firmware changes, and other OA&M activities

 

·  
Software Deficiency: A problem is isolated to a software design deficiency.

 

2.3  
Airspan Conditions for Services Provided Outside of the Scope of this Technical
Support Services Pack



If a customer requests a service that is neither part of the scope of the
Technical Support Service nor within the control or responsibility of Airspan
and if Airspan agrees to perform the service, then Airspan will charge customer
at the per-occurrence rate schedule to perform such services as published by
Airspan.


On Site/Remote Technical Assistance & On Site/Remote Emergency Recovery Out of
Scope Services may be provided on a per-occurrence basis only when:
 

·  
Support is needed for efforts not covered under a contract support program (such
as the one proposed herein)

 
Note: Axtel must have a Airspan Support Contract in place, as the one proposed
herein, to be able to request any Per-Occurrence Support Services. It is not
intended to offer the Per-Occurrence Support Services separately from a Airspan
Support Contract.


Technical Support Out of Scope situations can include
 

·  
On-site visits to a customer’s system sites, when the visit is at the request of
the customer but is not deemed necessary by Airspan. This includes site visits
requested by the customer for support when resolution could have otherwise been
achieved from a remote location. This is subject to the terms set forth in
Section 1.1 above.

 

·  
Requests to investigate issues pertaining to software features that are either
outside the functionality as defined in the Airspan Technical Publications
(NTPs) or are outside standards supported by Airspan

 
Note: Airspan periodically reviews the deployment of its products based on
technology, market deployment, and support requirements. Airspan then nominates
products that would no longer be supported as of a specified date and changes
the status to “nominated EOL.” Airspan will notify customers of EOL product
intentions well in advance through the distribution of Product Portfolio
Simplification/Product Service Information (PSI) bulletins as well as Airspan
Feature Planning Guides.
 

·  
Assistance in set-up and usage of Operational Measurements (OMs)

 

·  
System performance assessment

 

·  
Training on product hardware maintenance

 
14

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 

·  
Training on general office operations/maintenance procedures

 

·  
Training on test equipment and troubleshooting procedures

 

2.3.1  
Per-Occurrence Repair Services

 
Airspan Networks will register and manage requests for Return and Replace
service during Airspan’ normal business days and hours in the location where the
service is being performed.


Upon receiving Axtel’s request, Airspan will allocate a part request number
(also known as a Return Material Authorization number) to each FRU to be
replaced and will notify Axtel in writing of the relevant part request number.


Following allocation of the part request number(s) Airspan will repair or
replace the unit and will deliver the repaired unit or an equivalent to Axtel
within 60 days of receipt by Airspan at the place where the repair or
replacement is carried out (the “R&R Time Limit”).


On-site repair and on-site replacement services by Airspan are not included with
the Return and Replace Service.


1.2.1 Like for Like Replacement


Airspan, at its own cost and expense, shall provide within 60 days after the
Effective Date of this Agreement and maintain in Axtel warehouses to be notified
to Airspan in writing the following amount of Products (the “Stock Products”):
1  The amount of Stock Products set forth in this Exhibit B is the same amount
set forth in Annex G of the FWA PLA therefore, Airspan is obligated under both
agreements to deliver only this amount no twice of such amount, provided that,
any delays in the repair and return, either under the FWA PLA and/or under this
agreement, shall increase the Stock Products as provided under such agreements.


Ref
Part Number
Description
Quantities
       
1
NTEG72AD
TBM
16
2
NTEG77EC
TMU
16
3
NTED4575
TPM
8
4
NTEG63AA
TTM
8
5
NTEG73AA
NMM
4
6
NTEG74BA
OVPM
12
7
NTEG71HA
TPM-PD
12



These Stock Products shall be kept by Axtel in its own facilities in México and
Axtel shall manage such Stock Products at its sole discretion to create a
replacement process for damaged parts as a “Like for Like” replacement process.


The Parties hereby agree that Airspan shall be obligated to increase the Stock
Products by one piece of the respective part number, if Airspan is more than
five (5) days late under section 1.2 of Part Two above, in the repair and return
of such part (this shall be accounted by pieces).
 

--------------------------------------------------------------------------------

1 The amount of Stock Products set forth in this Exhibit B is the same amount
set forth in Annex G of the FWA PLA therefore, Airspan is obligated under both
agreements to deliver only this amount no twice of such amount, provided that,
any delays in the repair and return, either under the FWA PLA and/or under this
agreement, shall increase the Stock Products as provided under such agreements.
 
15

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
1.2.2 Axtel Responsibilities for Return and Replace Services


Axtel will be required to:
 

·  
Pay the expense of shipping a defective FRU to Airspan’s warehouse or logistic
center defined for this purposes.

 

·  
Use the specifically-assigned part request number(s) provided by Airspan and
include completed Airspan Fault Report Forms when returning any FRU

 

·  
Adhere to Airspan’ packing instructions (including anti-static precautions) when
returning the defective unit. The packing instructions will be included with the
return instructions accompanying the replacement FRU

 

·  
Put the replacement FRU into service once it has been returned by Airspan to
Axtel.

 

·  
As a separate and additional charge, each Base Station item returned for repair
will be charged individually. Invoicing at the beginning of each month for units
delivered to Airspan for repair during the previous month.

 

·  
The Individual Base Station element return & repair included are:

 

-  
TPM

 

-  
TTM

 

-  
TBM

 

-  
NMM

 

-  
TMU

 

-  
OVPM

 

·  
As a separate and additional charge, an RTU Repair & Return service will be
offered through one of two options. Axtel will elect one of these two options by
the Closing Date for the year 2003 and by December 15th of the prior year for
each year thereafter. Both options are detailed in the Price Summary (Exhibit
“A”).

 

·  
Airspan repair cases resulting in “no fault found” to be charged at 50 % of the
Airspan’ full repair rates. Axtel will pay the handling fee of units determined
by Airspan to be beyond economic repair. Return and repair turnaround time shall
be 60 days.

 

·  
Airspan will not provide a hardware emergency replacement service.

 

2.3.2  
Axtel Order Process for FWA Repair Services

 
16

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
This process supports the delivery of Airspan FWA Repair Services for AXtel.
Customers of Airspan who request a hardware repair service should have the
following required information ready when placing a repair order with Airspan:

 

1.  
Customer or distributor name

2.  
Customer ID (Project #, Site ID)

3.  
Requestor name, phone and fax number, and e-mail address 

 4.  
Customer ship to address 

5.  
Part number (PEC or CPC or manufacturer’s part number)

6.  
Quantity (quantity of one per serial number)

7.  
Serial number of the defective part(s) being returned (if applicable)

8.  
Warranty status

9.  
Confirmation of the availability of a fully completed Airspan fault report form
for said product.

10.  
Any additional information about product (system type or software release)

11.  
Any special shipping instructions



Upon receiving the customer’s request and after any diagnostics assistance,
Airspan will allocate a part request number to each FRU to be repaired and
notify the customer of the relevant part request number.


This part request number, also known as the Return Material Authorization (RMA)
number, is critical for tracking individual orders and must be referenced on
failure tags, shipping/packing lists, returned defectives, and any
correspondence or inquiries concerning the order.


The customer’s representative can call in, fax or e-mail a Repair Service order
directly to Airspan the UK using the following contact means:
 
Office hours (Monday through Friday from 9:00 a.m. to 6:00 p.m. (Local time) +
44-1895-467397

 
Faxes
All faxed orders will be processed and assigned an RMA# by the close of the next
business day.
To obtain a parts request form by e-mail, please send an e-mail message to any
of the above addresses and note “repair order form” in the subject/title field.
A form will be sent automatically.
Place the PO number in the subject/title field when e-mailing a completed parts
request form back to Airspan. For order confirmation, Airspan will respond with
an RMA number to all e-mail orders by the next business day.
 
2.3.3.  Package Labeling Instructions and Addresses for Returns
 
17

--------------------------------------------------------------------------------


 
Exhibit A - Description of The Technical Assistance Support Services
Agreement for the Provision of Technical Assistance Support Services for FWA
Equipment (December 2004)

--------------------------------------------------------------------------------

 
Circuit packs should be packed in anti-static containers designed specifically
for the circuit packs in order to avoid damage during shipment. Other parts
should be individually wrapped in either anti-static packaging or packaging
specifically designed for that product to avoid damage during shipment. Airspan
will inform customers of any improper packaging, which will void the warranty.
 
All materials should be returned pre-paid and sent to the appropriate Airspan
repair facility. The customer should use discretion in selecting shipping
methods. Airspan recommends that customers insure all packages to cover possible
loss or damage during shipping, regardless of warranty status.
 
A completed Airspan fault report must be filled out and attached to each
returned item to assist in failure assessment and problem tracking. Fault
reports are sent with each replacement shipment. Customers can obtain additional
supplies by contacting the Airspan Customer Support Center.
 
Airspan will inform customers of any discrepancy in return shipments. Any
discrepancy, whether it is quantity (more or less), product returned not
matching what was ordered, inability to determine complete order information, or
non-suitable packaging, would be noted and addressed.

In the case of Product replaced at Airspan discretion, and which would be
returned with a different Serial Number to Axtel, the proper documentation shall
be provided by Airspan for Axtel’s asset controls to evidence which serial
number is replaced.

Defective Return Packing Slips


Defective return packing slips should be used to return all defective parts to
Airspan. Airspan will provide defective return packing slips for use to return
shipments. A copy of the defective return packing slip should be placed in all
the cartons and attached outside. This duplication will aid in processes and
proper identification of returned material. The RMA number and the PO number
should be clearly marked on the outside of each box. If a customer supplies a
packing slip, the following information must be included on the shipping/packing
list for proper handling:


Item (Information Required)



1.  
From (Company name, return address, and telephone number)

2.  
Ship Date (Date parts are shipped from the customer)

3.  
Ship via (Carrier or Enterprise name)

4.  
Waybill number (Carrier or Enterprise tracking number

5.  
Number of Cartons (Number of cartons being sent on shipment)

6.  
Customer’s PO# (Provided, if applicable)

7.  
Repair order number (RMA# issued by Call Center when order is placed)

8.  
Site ID or Project number

9.  
Item Number

10.  
Quantity ordered

11.  
Quantity returned

12.  
Airspan Part number

13.  
Description of item

14.  
Serial number (The serial number for each item in the shipment)

15.  
Shipment requested by (Signature of the customer’s representative)

 
Repair Facility Addresses


RSS’s equipment should be sent to Solectron Guedalajara and for Base Stations to
Solectron Dumfermline
Attn: Airspan Hardware Support Representative


62530.000002 MIAMI 273757v1
This address may be modified from time to time by Airspan.


18

--------------------------------------------------------------------------------

